        Case 1:20-cv-06874-KPF Document 41 Filed 02/24/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHANCELOR DAYNE BENSON,
                             Plaintiff,
                                                       20 Civ. 6874 (KPF)
                      -v.-
VOSS EVENTS, INC.,                                           ORDER

                             Defendant.

KATHERINE POLK FAILLA, District Judge:

      A court resolving a motion to compel arbitration applies a standard

similar to that for summary judgment. Meyer v. Uber Techs., Inc., 868 F.3d 66,

74 (2d Cir. 2017) (quoting Nicosia v. Amazon.com, Inc., 834 F.3d 220, 229 (2d

Cir. 2016)). After discussing Defendant’s anticipated motion to compel

arbitration with the parties on the record on February 23, 2021, and following

a careful review of the record, the Court believes that there is a disputed issue

of fact as to the existence of a binding arbitration agreement between the

parties. Accordingly, the Court orders limited, targeted discovery into the

existence vel non of an arbitration agreement between the parties. See Moton v.

Maplebear Inc., No. 15 Civ. 8879 (CM), 2016 WL 616343, at *4 (S.D.N.Y. Feb. 9,

2016) (“Courts have permitted limited discovery into the validity of the

arbitration agreement … when the party opposing arbitration ‘come[s] forth

with reliable evidence ... that it did not intend to be bound by the arbitration

agreement[.]’” (quoting Guidotti v. Legal Helpers Debt Resolution, LLC, 716 F.3d

764, 774 (3d Cir. 2013)). The parties shall complete this expedited, targeted

discovery within 60 days of the date of this Order, at which time Defendant
         Case 1:20-cv-06874-KPF Document 41 Filed 02/24/21 Page 2 of 2




shall inform the Court, in writing, whether it intends to move to compel

arbitration or otherwise respond to the Amended Complaint. Defendant’s

obligation to respond to the Amended Complaint is hereby STAYED pending

targeted discovery into the issue of arbitrability, as is all other fact discovery in

this case.

      SO ORDERED.

Dated:       February 24, 2021
             New York, New York               __________________________________
                                                   KATHERINE POLK FAILLA
                                                  United States District Judge




                                          2
